Title: Thomas Barclay to the American Peace Commissioners, 11 Aug. 1786
From: Barclay, Thomas
To: American Peace Commissioners,Adams, John,Jefferson, Thomas


          
            
              Gentlemen
            
            

              D’aralbyda.

               11th. Aug. 1786
            
          


          I arrived here to Day and shall Continue My Journey to Tangiers
            Early in the Morning,—The Plague being at Constantina occasions a Rigorous Quaranteen of
            40 Days (from Barbary) in Spain—I shall therefore Endeavor to get into Ceuta, which
            being in the hands of the Spaniards is an Exception to the above remark, and I think the
            Quaranteen from thence is only twelve [...] Days—
          The Treaty shall be forwarded with all Expedition as soon as I
            arrive in Europe, and in the Mean time I am Gentlemen Your Very Obed. / Serv.

          
            
              Thos. Barclay
            
          
        